 THE PROOF COMPANY309hourly paid employees at the Employer's plant at Danville, Illinois,excluding office and clerical employees, toolmakers, bench machinists,toolroom machine operators, tool crib attendants, toolroom helpers,general maintenance employees-including craft helpers, oilers, power-house employees, maintenance electricians, helpers, and apprentices-professional employees, guards, and supervisors as defined in the Act.]The Proof CompanyandInternational Union,United Automobile,Aircraft&Agricultural ImplementWorkers of America,(UAW-AFL-CIO),Local No. 943.Case No. 13-CA-1834. Feb-ruary 3,1956DECISION AND ORDEROn November 22, 1955, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Proof Com-pany, Goshen, Indiana, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, (UAW AFL-CIO), Local No. 943, as the exclusive repre-sentative of its production and maintenance employees, excludingoffice clerical employees, watchmen and guards, and professional andsupervisory employees as defined in the Act.(b)Refusing to recognize the preferential seniority granted to theofficers and members of the bargaining committee of the Union ac-cording to the request of the Union and the agreement of the Company115 NLRB No. 53. 310,DECISIONSOF NATIONALLABOR RELATIONS BOARDthereto on or about August 19, 1954; and from refusing the Union aproper and reasonable use of a bulletin board within its plant.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request bargain collectively with International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, (UAW-AFL-CIO), Local No. 943, as the exclusive repre-sentative of the employees in the bargaining unit hereinabove de-scribed with respect to wages, rates of pay, hours of employment, andother terms and conditions of employment, and, if an understandingis reached, embody it in a signed agreement.(b)Post at its Goshen, Indiana, plant, copies of the notice attachedhereto marked "Appendix A." I Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after be-ing duly signed by a representative of the Respondent, be posted by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.3 In the event that this Order is enforced by a decree of a United States Court of Appeals, 0there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with InternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers of America, (UAW-AFL-CIO), Local No. 943, as theexclusive representative of the employees in the bargaining unitdescribed below with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.The bargain-ing unit is :All production and maintenance employees excluding officeclerical employees, watchmen and guards, and professionaland supervisory employees as defined in the Act, employedat our Goshen, Indiana, plant.WE WILL NOT interfere with, restrain, and coerce our employeesin the exercise of their rights guaranteed in Section 7 of the Act THE PROOF COMPANY311by refusing to recognize the preferential seniority heretoforegranted to the officers and members of the bargaining committeeof the Union, or refusing the Union the proper use of a bulletinboard within our plant, or in any like manner interfere with,restrain, or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the National Labor Relations Act, asamended.THE PROOF COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEInternationalUnion,UnitedAutomobile,Aircraft& Agricultural ImplementWorkers of America, (UAW-CIO), Local No. 943, hereinafter sometimes calledthe Union or Local 943, on October 7, 1954, filed a charge, and on November 19,1954, filed an amended charge, against The Proof Company, hereinafter sometimescalled the Respondent or the Company, asserting that the Company had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (1), (3),and (5) of the National Labor Relations Act, as amended, 61 Stat. 136, herein-after called the Act.Thereafter, on September 8, 1955, the General Counsel of theNational Labor Relations Board, on behalf of the Board, by the Regional Directorfor the Thirteenth Region, brought this proceeding under Section 10 (b) of theAct; the complaint alleges that the Respondent Company had engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act.The Respondent filed a timely answer to the complaint, denying the sub-stantiveviolations of the Act as alleged therein and setting up certain affirmativedefenses, mentioned below.Pursuant to notice, this matter came on to be heard before the duly designatedTrial Examiner at Goshen, Indiana, on October 18, 1955.All parties were repre-sented by counsel at the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence relevant and materialto theissues,to argue orally upon the record, and to file briefs and proposedfindingsand conclusions.Upon the entire record in the case, and from his observation of the witneses,' theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, The Proof Company, is and at all times herein referred to hasbeen, an Ohio corporation, whose principal office and place of business is located inGoshen, Indiana, where it is engaged in the manufacture of automotive equipment.In the course and conduct of its said business the Respondent causes, and at all timesmaterial hereto has caused, large quantities of its finished products to be transportedin interstate commerce from its said plant in Indiana into and through States of theUnited States other than the State of Indiana.During the calendar year 1954,the value of finished products sold by the Respondent and shipped from its plant inGoshen, Indiana, to points outside of the State of Indiana, exceeded $500,000.*Four witnesses were called in this case: Charles V. Kilburn, president and managerof the Respondent ; Harvey Petty, staff representative of the Union ; John G. Suback, asupervisor employed by the Company ; and MarySailor,an employee of the Company andan officer ofLocal 943. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent is, and during these times has been, engaged in interstate com-merce and its operations affect and have affected commerce within the meaning ofSection 2 (6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aircraft& AgriculturalImplementWorkers of America, (UAW-CIO), Local No. 943, is, andat all times material here-to has been, a labor organizationwithin themeaning of Section2 (5) of the Act .2M. THE UNFAIR LABOR PRACTICESA. The pleadingsThe complaintalleges insubstance that the Respondent: (1) Since onor aboutSeptember 13, 1954, did fail and refuse and has continuously failed and refused tobargain collectively with the Union, although requested by the Union so to bargainat all of thesetimes, asthe exclusive bargaining representative of the employees inan appropriate bargaining unit; (2) on or about September 10, 1954, unilaterally andwithout consultation with the Union, revoked the preferential seniority granted tothe officers and members of the bargaining committee of the Union; and (3)inter-fered with, restrained, and coerced and is further interfering with,restraining, andcoercing its employeesin anexercise of their rights guaranteed in Section 7 of theAct in that on or about October 29, November 2 and 17, and December 7, 1954, theRespondent by its supervisor, John Suback, and one of its officers, C. V. Kilburn, toredown notices posted on the bulletin board by the Union.Alleged acts of the Re-spondent or its representatives or agents other than these, said to constituteviolationsof Section 8 (a) (1) of the Act, were dismissed at the hearing on motion of counselfor the General Counsel.The complaint alleges that "on June 18, 1954, and prior thereto,and at all timesafter June 18, 1954, a majority of the employees in the unit designated and have des-ignated the Union as their representative for the purpose of bargaining collectivelywith the Respondent. .: .; and "that all production and maintenance employeesexcluding office clerical employees, watchmen and guards, and professional and su-pervisory employees as defined in the Act constitute a unit appropriate for the pur-poses of collective bargaining." 8The Respondent, in its answer to the complaint, denies contraventions of Section8 (a) (1) and (5) of the Act and sets up certain affirmative defenses: (1) It deniesthat the Union is now the bargaining representative of the employees in an appro-priate bargaining unit and-says that the National Labor Relations Board was advisedprior to September 15, 1954, by written evidence to the effect that the Union didnot represent a majority of the employees of the Respondent, and further that theUnion did not represent a majority of these employees at the time or times theRespondent was requested to negotiate with the Union; (2) that prior to September15, 1954, evidence was given to the Board that some 103 of the employees of theRespondent (constituting more than a majority of individuals in the bargaining unit)insisted that they were not to be represented by the Union; (3)_ that more than 1 yearhad passed between the date of certification of the Union as bargaining representa-tive and the filing of the complaint herein and the Respondent "had fair doubts abouttheUnion's continuingmajority.[and]That despite the fair doubts of thisRespondent," it was and is informed and believes that the Board will not accept apetition for election from the Respondent after the expiration of the 1 year byreason, among other things, of the pendency of unfair labor practice charges' againstit; and (4) that bargaining with the Union would have resulted in chaos because ofschisms "clearly demonstrated within the Union subsequent to the election andduring and prior to the normal period for negotiation with the Company."TheRespondent says in its answer that on September 13, 1954, it advised representatives9Upon the uncontradicted testimony of Mary Sailor, a memberof Local 943 and anofficer thereof, it is found that the Union continued as an organized body and atall timesfunctioned as a labor organization during the times material hereto.8 An election was conducted by the Board among the employees In the unit,as described,on June 18; 1954, and the Union was certified as the representative of the employees Inthis unit on June 28, 1954. Cases Nos 13-RC-3329 and 13-RC-3599 (not reported Inprinted volumes of Board Decisions and Orders).The tally of ballotsin this electionshows that out of 204 votes cast in that election, 128 were in favor of Local 943, UAW-CIO, 71 In favor of International Brotherhood of Electrical Workers, AFL, with 5 chal-lenged and1 void, out of approximately 270 eligible voters. THE PROOFCOMPANY313of the Union that it felt that further negotiations would be useless and an idlegesture, "inasmuch, as according to the information and behalf of Respondent, theUnion could not speak for a majority of the parties for whom it sought to bargainand that irrespective of the intent of the Union such condition existed as to makeit impossible to carry on negotiations and denies that Respondent refused to carryon negotiations," and offers to show that such negotiations would have been an idlegesture because of the lack of representation of employees by the Union, and that"the same condition that existed as of September 13, 1954, has continued and doescontinue down to and including the date of this answer."Concerning the allegedrevocation of the preferential seniority granted to officers and members of thebargaining committee, the Respondent in its answer admits that prior to September10, 1954, and subsequent to the June 18 election, the Respondent "had temporarilyrecognized preferential seniority to officers and members of the bargaining com-mittee" and says that on or about September 10, 1954, it discontinued this temporaryrecognition of preferential seniority without the consent of the Union, denying thatitwas in any manner bound to continue the temporary arrangement.The Re-spondent avers that at the time of the discontinuance of the temporary arrangementfor preferential seniority, it had determined and believed that the very existence ofpreferential seniority was one of the matters giving rise to labor difficulties within theplant and the inability of the Union to speak for a majority of the members.Answering the allegations of the complaint that the Respondent by certain of itsrepresentatives tore down notices posted on the bulletin board by the Union, theRespondent says that these notices were at no time posted on the bulletin board butwere posted at other and not acceptable points within the plant.B. The Company's refusal to bargain; its denial of preferential seniority; and itsrefusal of bulletin board useThe essential facts in this case are not in dispute.After an exchange of correspondence initiated by the Union subsequent to thecertification on June 28, 1954, the Union and the Company met for negotiationpurposes on July 12, 13, and 21 and August 9 and 19, 1954.During the course of the first 2-day meeting between representatives of theCompany, a considerable part of the time was consumed by discussion of a proposedtemporary agreement, submitted by the Union, which read (in part):IIParagraph 1. It is agreed and understood that the sole purpose of thistemporary agreement is to provide an orderly procedure for the adjustment ofany grievances that might arise during the period of negotiation for a permanentagreement between the Company and the Union.The proposed temporary agreement also had in it specific provisions for the adjust-ment of complaints and grievances, for union security, for checkoff of unioninitiation fees and dues, and for provision by the Company of "bulletin boards forthe use of the Union."The Company then took the position that it should not be required to sign the"temporary agreement," but that it would be better to negotiate a full contract, andthat any tentative agreement made during the course of bargaining should be subjectto full agreement by both parties at the end.The Union seems to have agreed,except that it assumed a tacit agreement on some points.Thereafter, and at thetime negotiations were suspended on August 19, the Company had allowed preferen-tial seniority to the officers and members of the bargaining committee of the Union,which it now says it had a right to rescind, and which it did later rescind, as reportedbelow.When negotiations between union and company representatives were suspended onAugust 19, it was at a time when the Company had offered a general wage increaseof 5 cents an hour, which the union representatives considered unacceptable. Itappears clearly upon the record that on that day no agreement had been made norhad there been a meeting of the minds of the representatives of either of the parties.The question of a further meeting was left open, subject to a request from one partyto the other for further discussion.On August 19 or 20, 1954, the Companylaid off many of its employees, and onabout September 10, 1954,laid off a number of others.After these layoffs none ofthe officers or members of the bargaining committee of the Union was at work; that is,all employees who then held preferential seniority as a result of the company-unionmeetings ending August 19 were laid off; other employees were not laid off at these -314DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes.The number of the employees who temporarily held preferential seniority was5 or 6-the number of employees kept at work was approximately 20. The Companymaintainsthat since the granting of preferential seniority to the officersand membersof the bargaining committee was only temporary, it had the right to rescind at thistime.After themeetingof August 19, 1954, no further conference was held be-tween unionand company representatives with a mutual intent tonegotiate a col-lective-bargaining agreement.Several times the Union requested to meet.TheCompany refused, its president taking the position that he would discuss any grievancepresented to him by an individual employee or a group of employees.The TrialExaminer believes, and finds on the record hereof, that the Company, by its presi-dent, has met with individuals representing themselves as members of IndependentProof Workers, an organization of employees of the Respondent, and otherpersonsemployed by the Company, to discuss grievances and the matterof representationof employees of the Company by a bargaining representative .4The Company, by counsel, by letter dated September 1, 1954, adviseda staff repre-sentativeof the parent body of the Union that the Respondent... has sincethe date of our last conference receivedclear evidence that theemployees have disavowed your organization as their bargainingagent.Accord-ingly, The Proof Company feels that it would be of no avail for theirrepresenta-tives to meet with you for the purpose ofnegotiating an agreement.Under date of February 1, 1955, the staff representative of the Uniondirected aletter to counsel for the Company, in which hesaid, in substance, that the Union hadbeen informed that the Company "has been and is bargaining with a dissident groupof employees not representative of this Union," protested on behalf of the Union,asked that the Company not bargain except with representatives of the Union, andasked that a meeting be arranged between the representatives of the Company and theUnion on February 9, 1955. By letter dated February 4, 1955, counsel for the Com-pany responded to the Union's representative, advising the latter that he had visitedthe Company at Goshen, had then advised his client not to deal with anyso-calleddissidentgroup, and said,in responseto the request for a February9 meeting,... that there is no purposein a meetingat thistime and goingthrough themotions of a bargaining session whenit isclear from our investigation that itwould be impossible to obtain a confirmation of any arrangement arrived at.The representative of the Union replied to his letter, under date of February 8, 1955,adhering to his prior statement in writing and asking that a certain date be set withinthe next 10 days to resume negotiations.The president of the Company, at the hearing of this case, in responseto a questionsubmitted to him by counsel for the General Counsel, indicated a strong belief thathe was right in his feeling that the Union was not truly the representative of the em-ployees in the designated bargaining unit:Q. [By Mr. Maslanka, for the General Counsel] Mr. Kilburn, why were youinterested in the fact that there could be or could not be an election in Februaryof 1955?What was your interest in that?A. [By Mr. Kilburn] In the fact that there could or could not be-well, itwas indicated to me and it was my firm belief that the CIO-UAW did notrepresent the people in my employ. It was in my interest that the people thatwere truly in the' majority be able to get in a position to negotiate with us fora contract.Between February 4, when counsel for the Company wrote to the union representa-tive,and the latter's letter of February 9, a notice was issued to the employeesof the Company, signed by its president, dated February 7, 1955:To OUR EMPLOYEES:We are directing this letter to our employees in view of what we believe tobe confusing and conflicting rumors, and statements circulatingamong ouremployees, having to do with the selection of a bargaining committee or agencyor a union at our plant.We shall attempt to state the facts.Prior to April 1954, a written agreement existed between an American Fed-eration of Labor union and this company.The representationof our em-' One Corinne Smith, after the filing by her of a petition for decertification (filed afterthe certification of Local 943), was advised by the Regional Director, under date of Sep--tember 15, 1954, that "It does not appear that further proceedingsare warranted inas-much as the petition [for decertification of Local 943] is untimely. . .(Case No.18-RD-216,not reported in printedvolumes of Board Decisions and Orders.) THE PROOFCOMPANY315ployees by this union was attacked by certain other unions and individuals, andsubsequently an election,to which the company consented was held.After an election and a runoff election,and deadlocked negotiations with thecertified union,a large majority of our employees filed with the N. L. R. B. anobjection to bargaining by the selected union and asked that the union be de-certified.The N.L. R. B. rejected this petition as being filed too soon.The company has taken the position that employees,individually or as agroup,are entitled to bargain for themselves or through such group as themajority select and support.Various charges, complaints and supplementsto complaints have been made against the company because of this position.The Union which claims bargaining rights has repeatedly requested that thecompany reenter negotiations with the Union.Employees on the other handhave come to management and insisted that the Union not bargain for them.Very recently,a committee of 5 of our employees,together with their attorneyfrom Goshen, Indiana, representing a different and independent union,calledupon the company and insisted upon their rights to negotiate with the company.The company stated to this committee and to their counsel that we felt it wouldbe as improper to negotiate an agreement with them as it would be to negotiatewith a union which had been shown not to be representative of the employees.The company advised this committee,and advises all employees,that we arenot unmindful of your problems,and of future problems that will arise.Thecompany has agreed,however, to take under advisement the problems andgrievances submitted to it by this independent union.We have further agreedto discuss from time to time, as problems arise,various independent grievancesthat may be presented to this independent union in an effort to continue har-monious relationships in our plants.We feel that,beyond the point of discussing individual grievances which em-ployees may have, our hands are tied until such time as the proper Govern-mental agency will permit an election to determine the true up-to-date desiresof the majority of our employees.We are-informed that a new election can berequested in the very near future.I personally wish to remind our employees that any individual employee isfree to come to my office at any time to discuss his own individual problems.Yours very truly,THE PROOF COMPANY(Signed)C. V. KILBURNAt some time during the negotiation meetings in July and August,it seems plainenough that the Company agreed that the Union could, for its proper purpose, uti-lize a bulletin board previously installed by the Company and that Local 943 did usethe board up until about late October when, without notice to the Union,the rightof use was revoked.Then and later Kilburn and Suback,or each of them,removednotices as they were posted.Notices posted by or on behalf of another group ofemployees also were removed.In the language of Kilburn:The matter came to my attention after it became questionable that the CIO hada majority of the people that they were representing.It got to be a chaoticsituation where another group and themselves were both trying to post noticesand it got to the point that employees were almost at blows, instead of attend-ing to their work.I decided we would nail the bulletin board shut and it wouldnot be used by anyone....After it was nailed shut,there could be no morebulletins posted in an appropriate place, and neither was I requested to havethem posted.I tore down any that were posted in improper places.In September 1954,Corinne Smith,an employee of the Respondent had been ad-vised that a petition for decertification of Local 943 filed by her was considered nottimely(Case No. 13-RD-216). In February 1955, she and several other employees,with an attorney,George L. Pepple, all representing the group of employees calledthe Independent Proof Workers, met with Kilburn and counsel for the Company,and at the time were informed that their request as an organized group for recogni-tion could not be granted,although the president of the Company would"meet withany group that had grievances to handle, as such."Apparently,Kilburn kept thispromise; a company letter directed to one Patsy Ganger over Kilburn's signature,dated April 19, 1955,stated in part:Prior to July 1954 you were employed at our plant.In your behalf,the "Inde-pendent Proof Workers" have requested us to offer reemployment,to you.Weare therefore,by this letter, offering employment to you at this time. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the uncontradicted evidence herein, the Trial Examiner now findsthat prior to, on, and after, February 7, 1955, the Respondent chose to ignorethe certification of the Union by the Board as representative of its employees inan appropriate bargaining unit; and that, in the absence of a showing by the Re-spondent of good cause for ignoring the certification and the established rightsthereunder of the Union, it was then and now is engaged in unfair labor practicesin contravention of Section 8 (a) (1) and (5) of the Act.The Employer shouldnot have undertaken to decide that the Board's certification of the Union as statutorybargaining representative of its employees in the designated unit was not validand proper, or that because of change of circumstances it had the right, within afew months after the certification, to refuse to bargain with or recognize the Unionas the representative of these employees. In the absence of impropriety amountingto an abuse of discretion, the certification of the Board must stand .5There isno claim, nor does it anywhere appear upon the record herein, that the Board didnot act in strict conformity with the procedural requirements set forth in Section9 (c) of the Act and the applicable rules of procedure when it certified the Union.Nor is it shown that any such unusual circumstances arose after the certificationas to justify the Respondent in its refusal to bargain with the Union after August 19,1955.6The Trial Examiner believes, and finds, that the removal of union notices fromthe bulletin board, and the withdrawal of preferential seniority for officers and mem-bers of the bargaining committee of the Union, without prior notice to the Union,within the circumstances of each occurrence and at the times set forth. above, couldand did result in discouragement of employees in their adherence to the Union, andan interference with rights guaranteed to them by Section 7 of the Act.7Concluding FindingsThe admissions contained in the answer to the complaint, together with the un-contradicted testimony herein, shows that the Respondent cannot successfully denythat it did fail and refuse and has continuously failed and refused since on or aboutSeptember 13, 1954, to bargain collectively with the Union, and did fail and refuseand has continuously failed and refused since that time to recognize the Union asthe exclusive representative for the purposes of collective bargaining of the em-ployees in the bargaining unit found to be appropriate by the Board. It is not enoughfor the Respondent to say that after the certification of the Union on June 28, 1954,that prior to and on September 15, 1954, the Board was advised and the Respondentbelieves that the Union did not then represent a majority of the employees.TheRespondent as an employer should not itself have assumed the right to determinethat it need not bargain with the certified union within 3 months after such cer-tification.In RayBrooks v. N. L. R. B.,348 U. S. 96, the Supreme Court of the United Statesheld that an employer is under a statutory duty to bargain with a union certifiedby the Board, even though after the election which resulted in the certification, theUnion had lost a majority of the employees from its membership without the faultof the employer. In that case Mr. Justice Frankfurter, writing for the Court, said(p.103):Petitioner contends that whenever an employer is presented with evidence thathis employees have deserted their certified union, he may forthwith refuseto bargain.In effect, he seeks to vindicate the rights of his employee to selecttheir bargaining representative.If the employees are dissatisfied with theirchosen union, they may submit their own grievance to the Board. If an em-ployer has doubt about his duty to continue bargaining, it is his responsibilityto petition the Board for relief, while continuing to bargain in good faith atleast until the Board has given some indication that his claim has merit.Al-though the Board may, if the facts warrant, revoke a certification or agree notto pursue a charge of an unfair labor practice, these are matters for the Board;they do not justify employer self-help or judicial intervention.The underly-6 N. L. R. B. v. WhiteConstruction and EngineeringCo., Inc., 204 F. 2d 950, 952 (C. A.5) ; N. L. R. B. v. Huntsville Mfg.Co., 203 F. 2d 430, 433, 434 (C. A. 5) ;N. L. R. B. v.WhittierMillsCo., 111 F. 2d 474, 477 (C. A. 5) ; and cf.N. L.R. B. v. Sidran Sportswear,181 F. 2d 611 (C. A. 5).6 American Steel Foundries,Cast Armor Division,112 NLRB 531,and cases cited in foot-notes 3 and4 of the Board's decision.7 SeeMathieson Chemical Corporation etal., 114 NLRB 486. THE PROOF COMPANY317ing purpose of this statute is industrial peace.To allow employers to rely onemployees' rights in refusing to bargain with the formally designatedunion isnot conducive to that end,it isinimical to it.Congress has devised a formalmode for selection and rejection of bargaining agents and has fixed the spac-ing of elections, with the view of furthering industrial stability and with dueregard to administrative prudence.See alsoThe Baker and Taylor Co.109 NLRB 245, 248.The argument of the Respondent that more than 1 year has passed between thedate of certification and the filing of the complaint herein is specious; the actsconstituting a refusal to bargain and to recognize the Union occurred within 3months after the Union was certified as representative of the employees in thedesignated unit.So, too, the stated belief of the Respondent that the Board wouldnot accept a petition of election from the Respondent after the expiration of theyear because of the pendency of the unfair labor practice charges cannot beaccepted in the absence of any showing that such a petition actually was filed bythe Company.Even without such a showing, the defense is invalid in the face ofthe unfair labor practices committed at the times shown within the certificationyear.On the basis of the foregoing determinations, therefore,it isfound that Local 943is a labor organization certified by the Board as the employees of the Respondentin the unit comprised of all production and maintenance employees, excluding officeclericalemployees,watchmen and guards, and professional and supervisoryemployees as defined in the Act, who are employed at its Goshen, Indiana, plant;and that the Respondent, after the certification of the Union as collective-bargainingrepresentative of the employees within this unit on June 28, 1954, has, since on orabout September 13, 1954, refused and continues to refuse to bargain collectivelywith Local 943 as the representative of the employees in this unit, and by suchrefusal contravened and continues to contravene the provisions of Section 8 (a) (5)of the Act.Further, it is found that by refusing to bargain collectively with Local943, as such representative, the Respondent has contravened and continues the pro-visions of Section 8 (a) (1) of the Act, in that such refusal has the necessary effectof interfering with, restraining, and coercing employees of the Respondent in therights guaranteed to them under Section 7 of the Act.It isfurther found thatthe Respondent by unilaterally, and without consultation with the Union, revokingthe preferential seniority granted to the officers and members of the bargainingcommittee of the Union, or on about September 10, 1954, and its denial of the useof the bulletin board at various times, has contravened and continues to contravenethe provisions of Section 8 (a) (1) of the Act, in that by such actions the Respondenthas engaged in activities which have the necessary effect of interfering with,restraining, and coercing employees of the Respondent in the rights guaranteed tothem under Section 7 of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent, since on or about September 13, 1954, andat all times thereafter, refused and continues to refuse to bargain collectively withLocal 943 as the exclusive representative of its employees in an appropriate unitand having found further that the Respondent has failed and refused to bargaincollectively with Local 943 with respect to wages, hours of employment, and condi-tions of employment, and all other matters as required by the Act, and by so doinghas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act, it will be recommended that the Respondentcease and desist therefrom.On the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalUnion, United Automobile, Aircraft & AgriculturalImplementWorkers of America, (UAW-CIO), Local No. 943,isa labor organization withinthe meaning of Section2 (5) of the Act. 318DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By refusing and continuing to refuse to bargain collectively with the said Local943 as the exclusive representative of all its production and maintenance employees,excludingoffice clericalemployees, watchmen and guards,and professional andsupervisory employees as definedin the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) of theAct.3.By refusing and continuing to refuse to bargainwith Local943, as aforesaid,the Respondent has interfered with and continues to interfere with the rights guar-anteed to its employees under Section7 of the Act,and thereby has engaged in andis engaging in an unfair labor practice within the meaning of Section 8(a) (1) ofthe Act.4.By unilaterally,and without consultationwith Local943, on or about September10, 1954,revoking the preferential seniority granted to the officers and members ofthe bargaining committeeof the Union, and by denyingto the Union the use of abulletin board,the Respondent has interferedwithand continues to interfere withthe rights guaranteed to its employees under Section7 of the Act, and thereby hasengaged in and is engaging in an unfair labor practice within the meaning ofSection 8(a) (1) of the Act.5.Theabove-described labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Local 140,Bedding, Curtain & Drapery'Workers Union,UnitedFurniture Workers of America,AFL-CIOiandCenit Noll SleepProducts, Inc.CaseNo. 3-CC-340.February 3, 1956DECISION AND ORDEROn November 9, 1955, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that theRespondenthad not engaged in theunfair labor practicesalleged in the complaint and recommending that the complaint be dis-missed, asset forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief. - .The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and brief,and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.We agree with the Trial Examiner that it would not effectuate thepolicies of the Act to assert jurisdiction in this proceeding. If theCompany had not had any operating experience its prediction of thevolume of business it would do might have served to meet our jurisdic-tional standards.Actual sales experience,however,during the first3 months of its operations fall so far short of prediction that this cir-cumstance,among other things,makes unwarranted,in our opinion,1 As the AFL and the CIO merged subsequent to the hearing in this case,we are takingnotice thereof and amending the name of the Respondent herein.115 NLRB No. 54.